DETAILED ACTION
Response to Amendment
Claims 1, 5, 15-16, and 18-20 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari (US 2019/0204425) in view of LaChapelle (US 2018/0284240).
Regarding Claim 1, Abari teaches a calibration target [#102 of Fig 2, 3B, 6A] for calibrating a pointing direction of a LiDAR that transmits radiation spanning a predefined wavelength interval, the calibration target comprising: a reflective surface having a reflectance profile that includes one or more spectral features that vary as a function of position along the reflective surface [0019; 0023-24; 0032; 0034], the one or more spectral features being within the predefined wavelength interval [0032; 0034; 0036-37; 0039-41; 0043] . Abari does not explicitly teach – but LaChapelle does teach a frequency modulated continuous wave (FMCW) LiDAR [0102; 0104; 0184; Fig 27]. It would have been obvious to modify the device of Abari to use a FMCW LiDAR since FMCW is one of a class of LiDAR devices, and calibration targets can be used on pulsed and continuous wave lidar devices. 
Regarding Claims 19 and 20, Abari teaches a method of calibrating an alignment of a LiDAR [#102 of Fig 2, 3B, 6A], the method comprising: illuminating a spot on a calibration target using a radiation beam of a LiDAR [0019; 0023-24; 0032; 0034], the calibration target comprising a reflective surface having a reflectance profile [0032; 0034; 0036-37; 0039-41; 0043] that includes one or more spectral features that vary as a function of position along the reflective surface 
Regarding Claim 2, Abari also teaches wherein the reflective surface is arranged as a plurality zones, and in each zone of the plurality zones a value of a parameter of the one or more spectral features differs with respect to values of the parameter in adjacent zones of the plurality zones [0024; 0034; 0036-37].
Regarding Claim 3, Abari also teaches wherein a center wavelength of an absorption dip is the parameter of the one or more spectral features that differs with respect to the adjacent zones [Fig 2, 3B, 6A; 0024; 0034; 0036-37; 0039].
Regarding Claim 4, Abari also teaches wherein the plurality of zones includes a center zone and two or more peripheral zones, and center wavelengths of the one or more spectral features in the center zone are different than center wavelengths of the one or more spectral features in the peripheral zones [Fig 2, 3B, 6A; 0024; 0034; 0036-37; 0039-43].
Regarding Claim 5, Abari also teaches wherein the center zone is adjacent to the peripheral zones, such that, when the FMCW LiDAR illuminates a spot on the calibration target that partially includes both the center zone [Fig 3B; 0034-37], which has a first reflectance profile, and one of the peripheral zones, which has a second reflectance profile [0036-39], a reflected signal from the 
Regarding Claim 6, Abari also teaches wherein a ratio between how much of the spot is in the center zone relative to the one of the peripheral zones is represented by the combination of the first reflectance profile and the second reflectance profile of the reflected signal [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation)
Regarding Claim 7, Abari also teaches wherein a first spectral feature of the one or more spectral features has a center wavelength [0034-37], and the center wavelength is a discrete value for each of the plurality zones with each zone having a different center wavelength relative to remaining zones of the plurality zones [0034-37], such that the center wavelength varies discontinuously as the function of the position along the reflective surface [0039-43].
Regarding Claim 8, Abari also teaches wherein the one or more spectral features have a parameter that varies continuously as the function of the position along the reflective surface, and a value of the parameter is determined by measuring a reflectance profile of a reflected signal from the reflective surface [0034; 0036-7; 0039-41].
Regarding Claim 9, Abari also teaches wherein a center wavelength of an absorption dip is the parameter of the one or more spectral features that varies continuously as the function of the position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation)
Regarding Claim 10, Abari also teaches wherein the one or more spectral features includes a first spectral feature that varies as a function of position in a first direction [#102 of Fig 2, 3B, 4, 
Regarding Claim 11, Abari also teaches wherein the one or more spectral features includes a second spectral feature that varies as a function of position in a second direction, which is different from the first direction [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation)
Regarding Claim 12, Abari also teaches wherein the first spectral feature is a single absorption dip and the second spectral feature is a double absorption dip [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation)
Regarding Claim 13, Abari also teaches wherein the first spectral feature and the second spectral feature can be distinguished one from the other based on respective shapes of the first spectral feature and the second spectral feature [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation)
Regarding Claim 14, Abari also teaches wherein the reflective surface comprises a metamaterial having an array of cells, each cell of the array of cells being tuned to absorb radiation at a predefined wavelength, which is a function of position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation).
Regarding Claim 15, Abari also teaches wherein each of the cells of the calibration target includes a top metallization structure [rods in 0034; 0036] on a first surface of a substrate of the calibration target and includes a bottom metallization layer arranged on a second surface of the substrate, which is opposite the first surface. [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. 
Regarding Claim 16, Abari also teaches wherein a shape or size of part of the top metallization structure [rods in 0034; 0036] is changed as the function of the position along the reflective surface thereby changing the predefined wavelength of the resonator cells as the function of the position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41].
Regarding Claim 17, Abari also teaches wherein each of the cells of the calibration target includes a dielectric member arranged on the first surface of the substrate [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation).
Regarding Claim 18, Abari also teaches wherein a dimension or shape of part of the dielectric member is changed as the function of the position along the reflective surface to change the predefined wavelength of the cells as the function of the position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation).

Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645